PER CURIAM.
Andrew Winningham appeals the summary denial of his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Under our standard of review, “Unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing.” Fla. R.App. P. 9.140(i). As the record now before us does not conclusively refute the appellant’s claims, we reverse the order and remand for an evidentiary hearing, or for the trial court to attach to its order record excerpts which conclusively refute the appellant’s claims.
Reversed and remanded.